Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 298 Filed: 03/03/20 Page: 1 of 3 PAGEID #: 23877




                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT
                                     100 EAST FIFTH STREET, ROOM 540
       Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
           Clerk                        CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                      Filed: February 27, 2020




    Mr. Richard W. Nagel
    Southern District of Ohio at Cincinnati
    100 E. Fifth Street
    Suite 103 Potter Stewart U.S. Courthouse
    Cincinnati, OH 45202-0000

                         Re: Case No. 19-3551, Ohio A. Philip Randolph Inst, et al v. Larry Obhof, et al
                             Originating Case No. : 1:18-cv-00357

    Dear Clerk,

       Enclosed is a copy of the mandate filed in this case.

                                                      Sincerely yours,

                                                      s/Maddison R Edelbrock
                                                      For Bryant Crutcher

    cc: Mr. Bruce D. Brown
        Mr. Dale Edwin Ho
        Theresa J. Lee
        Freda Levenson
        Mr. Shawn Toomey Sheehy
        Ms. Tiffany Alora Thomas
        Mr. Jason Brett Torchinsky

    Enclosure
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 298 Filed: 03/03/20 Page: 2 of 3 PAGEID #: 23878




                                 UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT

                                               ________________

                                                  No: 19-3551
                                               ________________

                                                                          Filed: February 27, 2020

    OHIO A. PHILIP RANDOLPH INSTITUTE; LEAGUE OF WOMEN VOTERS
    OF OHIO; LINDA GOLDENHAR; DOUGLAS BURKS; SARAH INSKEEP;
    CYNTHIA LIBSTER; KATHRYN DEITSCH; LUANN BOOTHE; MARK
    JOHN GRIFFITHS; LAWRENCE NADLER; CHITRA WALKER; RIA
    MEGNIN; ANDREW HARRIS; AARON DAGRES; ELIZABETH MYER;
    TERESA THOBABEN; CONSTANCE RUBIN; HAMILTON COUNTY
    YOUNG DEMOCRATS; TRISTAN RADER; NORTHEAST OHIO YOUNG
    BLACK DEMOCRATS; BETH HUTTON; THE OHIO STATE UNIVERSITY
    COLLEGE DEMOCRATS

                    Plaintiffs - Appellees

    v.

    LARRY OBHOF, President of the Ohio Senate; LARRY HOUSEHOLDER,
    Speaker of the Ohio House of Representatives; FRANK LAROSE, Secretary
    of the State of Ohio, in their official capacities

                    Defendants

    and

    REPUBLICAN NATIONAL COMMITTEE; ADAM KINCAID; NATIONAL
    REPUBLICAN CONGRESSIONAL COMMITTEE

                    Movants - Appellants.



                                                MANDATE

         Pursuant to the court's disposition that was filed 02/05/2020 the mandate for this case hereby

    issues today.
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 298 Filed: 03/03/20 Page: 3 of 3 PAGEID #: 23879




    COSTS: None
